SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

993/13
CA 12-01841
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, AND LINDLEY, JJ.


EUNICE KIM, AS ADMINISTRATRIX OF THE ESTATE OF
YOUNG GUN WANG, DECEASED, PLAINTIFF-RESPONDENT,

                     V                                             ORDER

HENRY CHANG, HYUN SUNG CHANG, ALSO KNOWN AS
HYUNG SUNG CHANG AND/OR HENRY CHANG,
DEFENDANT-APPELLANT.


SHAPIRO, BEILLY & ARONOWITZ, LLC, NEW YORK CITY (DAVID S. ARONOWITZ OF
COUNSEL), FOR DEFENDANT-APPELLANT.

CRAMER, SMITH & MILLER, P.C., SYRACUSE (LAUREN M. MILLER OF COUNSEL),
FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Onondaga County
(Donald A. Greenwood, J.), entered June 11, 2012. The order denied
the motion of defendant for summary judgment dismissing the complaint.

     Now, upon the stipulation of discontinuance signed by the
attorneys for the parties on May 25 and 28, 2013, and filed in the
Onondaga County Clerk’s Office on June 10, 2013,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:   September 26, 2014                     Frances E. Cafarell
                                                  Clerk of the Court